DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-5 recite the limitation "the optical film".  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the Examiner interprets “the optical film” as “the polarizing film”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHIDA (US Patent Application Publication 2019/0219862, hereinafter referred to as YOSHIDA). 
As to claim 1, YOSHIDA teaches 1. A polarizing film comprising: a plurality of edges, wherein one of the plurality of edges includes a lower surf ace, an upper surf ace, and a side surface, an adhesive layer is attached to the lower surface of the polarizing film, and at least a part of the side surface of the optical film protrudes more, as closer to the upper side. [See Fig. 1B, 13A, for example]
As to claim 2, YOSHIDA teaches 2. The display device of claim 1, wherein an internal angle between at least a part of the side surface of the optical film and the lower surface of the optical film is an obtuse angle. [See Fig. 1B, 13A, for example]
As to claim 3, YOSHIDA teaches 3. The display device of claim 1, wherein the side surf ace of the adhesive layer and the side surf ace of the optical film defines a substantially same surface. [See Fig. 15, for example]
As to claim 4, YOSHIDA teaches 4. The display device of claim 1, wherein the side surface of the optical film comprises: a first surface which perpendicularly contacts the upper surface of the optical film. [See Fig. 1B, 13A, for example]
As to claim 5, YOSHIDA teaches 5. The display device of claim 1, wherein the side surface of the optical film comprises: a protruding portion or a recessed portion. [See Fig. 1B, 13A, for example]
As to claim 6, YOSHIDA teaches 6. A polarizing film comprising: a plurality of edges; and an adhesive layer on a lower surface of the polarizing film, wherein at least a part of the lower surface of at least one of the plurality of edges is not covered by the adhesive layer. [Fig. 1B, 13A, for example]
Conclusion
Claims 1-6 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816